MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                                FILED
regarded as precedent or cited before any                                        Aug 12 2019, 9:03 am
court except for the purpose of establishing
                                                                                     CLERK
the defense of res judicata, collateral                                          Indiana Supreme Court
                                                                                    Court of Appeals
estoppel, or the law of the case.                                                     and Tax Court




ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Donald R. Shuler                                         Curtis T. Hill, Jr.
Barkes, Kolbus, Rife & Shuler, LLP                       Attorney General of Indiana
Goshen, Indiana
                                                         Natalie F. Weiss
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

In the Matter of the Civil                               August 12, 2019
Commitment of:                                           Court of Appeals Case No.
                                                         19A-MH-392
M.L.,
                                                         Appeal from the Elkhart Superior
Appellant-Respondent,                                    Court
        v.                                               The Honorable Teresa L. Cataldo,
                                                         Judge
Oaklawn Psychiatric Services,                            The Honorable Eric S. Ditton,
                                                         Magistrate
Appellee-Petitioner.
                                                         Trial Court Cause No.
                                                         20D03-1807-MH-553



Najam, Judge.




Court of Appeals of Indiana | Memorandum Decision 19A-MH-392 | August 12, 2019                      Page 1 of 8
                                       Statement of the Case
[1]   M.L. appeals from the trial court’s order that his involuntary commitment to

      Oaklawn Psychiatric Services (“Oaklawn”) be renewed for one year. M.L.

      presents a single issue for our review, namely, whether Oaklawn presented

      sufficient evidence to support a conclusion that he is either dangerous to others

      or gravely disabled.


[2]   We affirm.


                                 Facts and Procedural History
[3]   This Court set out the facts relevant to this appeal in a recent appeal from a

      previous commitment:


              M.L. has a lengthy history of hospitalizations for mental illness.
              Most recently, M.L. was involuntarily committed under a regular
              commitment on February 29, 2016, following an emergency
              detention on February 17, 2016. The emergency detention was
              sought because M.L. was threatening to kill his landlord after
              M.L. was evicted. . . .

              . . . On September 20, 2017, Dr. Manana Gegeshidze, M.L.’s
              treating psychiatrist at Oaklawn since 2016, filed an application
              for transportation and detention, requesting M.L. be taken to
              Memorial Epworth Hospital because he was paranoid and
              delusional, had threatened to harm or kill neighbors, had shoved
              a neighbor, and had been observed several times carrying a
              butcher’s knife around his apartment complex. . . .

              As of February 28, 2018, M.L. had been released back to
              outpatient treatment at Oaklawn. A report issued on that day
              indicated that M.L. continued to have paranoid and delusional

      Court of Appeals of Indiana | Memorandum Decision 19A-MH-392 | August 12, 2019   Page 2 of 8
        thoughts towards others and would not comply with treatment
        unless subject to a commitment. On March 1, 2018, M.L.’s
        regular commitment was continued on an outpatient basis
        without a hearing. On March 26, 2018, M.L. requested a review
        or dismissal of his commitment, and a hearing was held on April
        9, 2018.

        Dr. Gegeshidze testified at the hearing that M.L. suffers from
        chronic schizophrenia, auditory hallucinations, and somatic
        hallucinations, which include his belief that he has chips inserted
        in his thumbs, is pregnant, has babies, and is being controlled by
        outside forces. M.L. has experienced at least one catatonic
        episode. When Dr. Gegeshidze began treating M.L., he had
        incoherent speech, inappropriate affect and behavior, persecutory
        delusions, and psychotic behavior. Although his symptoms have
        improved while he has been in outpatient treatment pursuant to
        his commitment, he continues to be delusional. M.L.’s delusions
        include that he is being controlled by the CIA, the mafia, and
        aliens. M.L. believes that aliens have put a uterus in his stomach
        to grow alien babies.

                                               ***

        The trial court also heard evidence relating to M.L.’s history of
        violence, including evidence that it dates back to at least 1994,
        when he committed an assault resulting in serious injury. In
        2001, while admitted to the Federal Medical Center in Rochester,
        Minnesota, M.L. twice again assaulted people and seriously
        injured them. On three separate occasions, M.L. has threatened
        others with bodily harm. In November, 2017, M.L. was
        readmitted to the hospital for inpatient care because he
        threatened his neighbor. Most recently, in March 2018, M.L.
        threatened to kill his neighbor, this time talking about obtaining a
        gun. M.L. told Dr. Gegeshidze that he was a very violent man,
        he has harmed other people, is going to harm others, and is going
        to kill others. Dr. Gegeshidze testified that she saw a difference
        in M.L. at this point because he was talking about getting a gun.

Court of Appeals of Indiana | Memorandum Decision 19A-MH-392 | August 12, 2019   Page 3 of 8
              Dr. Gegeshidze opined that M.L. is a “very dangerous man” and
              that commitment was still necessary because of M.L.’s
              noncompliance with his anti-psychotic medication protocols and
              his history of violence.

              M.L. acknowledged at the hearing that he threatened to kill his
              neighbor because she “is pushing me to the limit.” He also
              testified that he wanted the commitment vacated because he does
              not think “Oaklawn should have that much power or authority to
              delegate me to Evansville or Richmond without due process of
              the law.” Following the hearing, the trial court ordered that
              M.L.’s commitment to Oaklawn be continued for a period to
              exceed ninety days. The trial court found that M.L. suffers from
              a mental illness pursuant to Indiana Code section 12-7-2-130 and
              poses a danger to others pursuant to Indiana Code section 12-7-2-
              53.


      M.L. v. Oaklawn OSJ, No. 18A-MH-1114, 2018 WL 5578872, at *1-2 (Ind. Ct.

      App. Oct. 30, 2018) (citations omitted).


[4]   On September 25, 2018, the trial court held a status hearing and authorized

      M.L.’s “future placement at a state psychiatric hospital (SPH) if warranted.”

      Appellant’s App. Vol. 2 at 127. During another status hearing on February 12,

      2019, the trial court heard testimony from M.L.’s treating physician, Dr. Josh

      Mathew, as well as from M.L. Dr. Mathew recommended that M.L. be placed

      at Richmond State Hospital because M.L. “remains quite psychotic and

      paranoid and continues to express a lot of the delusional thoughts that he has

      been before, despite some adjustments in treatment.” Tr. Vol. 2 at 14. Dr.

      Mathew testified further:



      Court of Appeals of Indiana | Memorandum Decision 19A-MH-392 | August 12, 2019   Page 4 of 8
              [M.L.] continues to feel like staff are calling him names and
              harming him. He’s described the thought that he feels like people
              are ejaculating in his mouth every morning, that he has female
              body parts. He doesn’t want to take a medicine because he
              thinks it will mess up pregnancies, which he’s claimed to have
              hundreds of, and other delusional thought content. Given . . .
              the lack of significant change, we feel that he needs to be . . .
              returned to the state hospital.


      Id. In particular, Dr. Mathew testified that M.L. is a danger to others and is

      gravely disabled, and he explained:


              Since we had last talked, there have been incidents where he’s
              touched a female inappropriately; he’s claimed that he’s done it
              more than that. And he explained to me that he felt like that
              women were trying to seduce him and sleeping with him, and
              those kind of thoughts or beliefs lead to much risk coming down
              the road as far as that repeating in the group homes again.


      Id. at 15.


[5]   M.L., under oath, interjected during the hearing to state that he had given birth

      to “80 to 100” babies since 1992, which is when “the uterus was put in” him.

      Id. at 20. M.L. also told the court that “alien physicians” had recently removed

      his uterus. Id. at 20-21. Finally, M.L. stated:


              I have neural implants in my brain. All I know is what the CIA
              and the aliens tell me. I mean, . . . I’ve explained this to the
              court. My attorneys have explained this to the court that all I
              know concrete as far as evidence is concerned is what the Central
              Intelligence Agency and the aliens and the mafia and the
              Department of Defense advise me on what to think and what to
              believe and what to expect and what to ignore.

      Court of Appeals of Indiana | Memorandum Decision 19A-MH-392 | August 12, 2019   Page 5 of 8
      Id. at 23. At the conclusion of the hearing, the trial court renewed M.L.’s

      commitment to either a state psychiatric hospital or inpatient treatment at

      Oaklawn for one year. This appeal ensued.


                                     Discussion and Decision
[6]   M.L. contends that Oaklawn presented insufficient evidence to sustain the

      continuation of his involuntary commitment. The petitioner in a mental health

      commitment proceeding must prove by clear and convincing evidence that the

      person is mentally ill and either dangerous or gravely disabled and that

      detention or commitment of the person is appropriate. Ind. Code § 12-26-2-5(e)

      (2019). “In reviewing the sufficiency of the evidence supporting a

      determination made under the statutory requirement of clear and convincing

      evidence, an appellate court will affirm if, ‘considering only the probative

      evidence and the reasonable inferences supporting it, without weighing

      evidence or assessing witness credibility, a reasonable trier of fact could find

      [the necessary elements] proven by clear and convincing evidence.’” T.K. v.

      Dept. of Veterans Affairs (In re Commitment of T.K.), 27 N.E.3d 271, 273 (Ind.

      2015) (quoting Bud Wolf Chevrolet, Inc. v. Robertson, 519 N.E.2d 135, 137 (Ind.

      1988)). We look to the evidence most favorable to the trial court’s decision and

      draw all reasonable inferences therefrom. R.P. v. Optional Behavior MHS (In re

      Commitment of R.P.), 26 N.E.3d 1032, 1035 (Ind. Ct. App. 2015).


[7]   M.L. does not dispute that he is mentally ill. Rather, he contends that Oaklawn

      presented insufficient evidence to sustain the trial court’s findings that he poses


      Court of Appeals of Indiana | Memorandum Decision 19A-MH-392 | August 12, 2019   Page 6 of 8
      a danger to others and that he is gravely disabled. Because the statute is written

      in the disjunctive, and in light of the evidence, we need only address whether

      the evidence is sufficient to prove that M.L. is a danger to others. See I.C. § 12-

      26-2-5(e).


[8]   “Dangerous” is defined by Indiana Code Section 12-7-2-53 as “a condition in

      which an individual as a result of mental illness, presents a substantial risk that

      the individual will harm the individual or others.” It is well established that “a

      trial court is not required to wait until harm has nearly or actually occurred

      before determining that an individual poses a substantial risk of harm to

      others.” J.B. v. Cmty. Hosp. N. (In re Commitment of J.B.), 88 N.E.3d 792, 796

      (Ind. Ct. App. 2017). The evidence must indicate “that the behavior used as an

      index of a person’s dangerousness would not occur but for the person’s mental

      illness.” B.M. v. Ind. Univ. Health (In re Commitment of B.M.), 24 N.E.3d 969, 972

      (Ind. Ct. App. 2015), trans. denied.


[9]   On appeal, M.L. asserts that Oaklawn did not present evidence to show the

      “necessary causal connection between M.L.’s mental illness and being

      dangerous to himself [or] others.” Appellant’s Br. at 10. But Dr. Mathew

      testified that M.L. suffered from delusional thoughts; that M.L. “felt” like

      women “were trying to seduce him”; and that M.L. had touched women

      inappropriately. Tr. at 15. That testimony clearly shows that M.L. has harmed

      women as a result of his mental illness. And Dr. Mathew testified that there

      was “much risk” associated with that behavior going forward in terms of M.L.

      not being able to be placed back in a group home. Id. Further, the evidence

      Court of Appeals of Indiana | Memorandum Decision 19A-MH-392 | August 12, 2019   Page 7 of 8
       shows that M.L. has a long history of serious mental illness and violence and

       threatened violence against others. We cannot say that the trial court’s finding

       that M.L. poses a danger to others is clearly erroneous. Accordingly, we hold

       that the trial court did not err when it renewed M.L.’s commitment for one

       year.


[10]   Affirmed.


       Bailey, J., and May, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 19A-MH-392 | August 12, 2019   Page 8 of 8